 



Exhibit 10.8
AGCO CORPORATION DIRECTOR COMPENSATION
FOR NON-EMPLOYEE DIRECTORS
(As of December 5, 2007)

         
RETAINERS (1)
       
 
       
Annual Lead Director Retainer (paid only to Lead Director):
  $ 25,000  
 
       
Annual Director Base Retainer (applies to all directors):
  $ 40,000  
 
       
Annual Committee Chairperson Retainer (except Audit Committee Chair):
  $ 10,000  
 
       
Annual Audit Committee Chairperson:
  $ 15,000  
 
       
Annual Committee Member Retainer:
  $ 5,000  
 
       
MEETING FEES
       
 
       
Board Meeting Attendance:
  $ 2,000  
 
       
Committee Meeting Attendance:
       
Chairperson:
  $ 1,500  
Members:
  $ 1,000  
 
       
Telephone Meeting Participation:
       
Chairperson:
  $ 1,000  
Members:
  $ 500  
 
       
ADDITIONAL COMPENSATION
       
 
       
Annual AGCO Stock Grant Award (2)
  $ 75,000  

In addition, the Company will reimburse directors for the reasonable
out-of-pocket expense incurred in the attendance of the meetings.

 



--------------------------------------------------------------------------------



 



Notes:

  1   Payment of annual retainers are made in accordance with the following
provisions:

  (i)   Annual retainers are paid quarterly in four installments (for ease of
calculation purposes quarters are divided into 90 days with a 360 day year).    
(ii)   Annual retainers accrue as of the first day of each calendar quarter
based on the Board and Committee Membership Roster in effect on that date.    
(iii)   Annual Retainers are paid in advance during the first month of the given
calendar quarter (e.g., January for the first quarter).     (iv)   Changes to
Board and Committee Memberships (including chairpersons) will be reviewed and
adjustments made to the current quarters retainer amounts (up or down).     (v)
  Any changes in the retainer amounts due for the current quarter will be
reflected in the ensuing quarters retainer payment.

  2   Terms applicable to the Stock Grant Award are defined in the Plan
Document. The stock grant equivalent to $75,000 is based on closing price on the
day of the annual shareholders meeting.

 